Exhibit 10.1

 

TERRITORY OF THE BRITISH VIRGIN ISLANDS

 

THE BVI BUSINESS COMPANIES ACT 2004

 

MEMORANDUM OF ASSOCIATION

 

OF

 

DT Asia Investments Limited

 

a company limited by shares

 

(As adopted by a resolution of Shareholders passed at a meeting thereof on 31
March, 2016)

 

1 NAME

 

The name of the Company is DT Asia Investments Limited.

 

2 STATUS

 

The Company shall be a company limited by shares.

 

3 REGISTERED OFFICE AND REGISTERED AGENT

 

3.1 The first registered office of the Company is at P.O. Box 957, Offshore
Incorporations Centre, Road Town, Tortola, British Virgin Islands, the office of
the first registered agent.

 

3.2 The first registered agent of the Company is Offshore Incorporations Limited
of P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British
Virgin Islands.

 

3.3 The Company may change its registered office or registered agent by a
Resolution of Directors or a Resolution of Members. The change shall take effect
upon the Registrar registering a notice of change filed under section 92 of the
Act.

 

4 CAPACITY AND POWER

 

4.1 The Company has, subject to the Act and any other British Virgin Islands
legislation for the time being in force, irrespective of corporate benefit:

 

  (a) full capacity to carry on or undertake any business or activity, do any
act or enter into any transaction; and

 

  (b) for the purposes of paragraph (a), full rights, powers and privileges.

 

4.2 There are subject to Clause 4.1 and Regulation 23, no limitations on the
business that the Company may carry on.

 



 1 

 

 

5 NUMBER AND CLASSES OF SHARES

 

5.1 The Company is authorised to issue an unlimited number of shares of no par
value divided into six classes of shares as follows:

 

  (a) Ordinary shares of no par value (Ordinary Shares);

 

  (b) Class A preferred shares of no par value (Class A Preferred Shares);

 

  (c) Class B preferred shares of no par value (Class B Preferred Shares);

 

  (d) Class C preferred shares of no par value (Class C Preferred Shares);

 

  (e) Class D preferred shares of no par value (Class D Preferred Shares); and

 

  (f) Class E preferred shares of no par value (Class E Preferred Shares and
together with the Class A Preferred Shares, the Class B Preferred Shares, Class
C Preferred Shares and the Class D Preferred Shares being referred to as the
Preferred Shares).

 

5.2 The Company may at the discretion of the Board of Directors, but shall not
otherwise be obliged to, issue fractional Shares or round up or down fractional
holdings of Shares to its nearest whole number and a fractional Share (if
authorised by the Board of Directors) may have the corresponding fractional
rights, obligations and liabilities of a whole share of the same class or series
of shares.

 

6 DESIGNATIONS POWERS PREFERENCES OF SHARES

 

6.1 Each Ordinary Share in the Company confers upon the Member (unless waived by
such Member):

 

  (a) Subject to Clause 11, the right to one vote at a meeting of the Members of
the Company or on any Resolution of Members;

 

  (b) the right to be redeemed on an Automatic Redemption Event in accordance
with Regulation 23.2 or pursuant to either a Tender Redemption Offer or
Redemption Offer in accordance with Regulation 23.5 or pursuant to an Amendment
Redemption Event in accordance with Regulation 23.12;

 

  (c) the right to an equal share with each other Ordinary Share in any dividend
paid by the Company; and

 

  (d) subject to satisfaction of and compliance with Regulation 23, the right to
an equal share with each other Ordinary Share in the distribution of the surplus
assets of the Company on its liquidation.

 



 2 

 

 

6.2 The rights, privileges, restrictions and conditions attaching to the
Preferred Shares shall be stated in this Memorandum, which shall be amended
accordingly prior to the issue of such Preferred Shares. Such rights,
privileges, restrictions and conditions may include:

 

  (a) the number of shares and series constituting that class and the
distinctive designation of that class;

 

  (b) the dividend rate of the Preferred Shares of that class, if any, whether
dividends shall be cumulative, and, if so, from which date or dates, and whether
they shall be payable in preference to, or in relation to, the dividends payable
on any other class or classes of Preferred Shares;

 

  (c) whether that class shall have voting rights, and, if so, the terms of such
voting rights;

 

  (d) whether that class shall have conversion or exchange privileges, and, if
so, the terms and conditions of such conversion or exchange, including provision
for adjustment of the conversion or exchange rate in such events as the Board of
Directors shall determine;

 

  (e) whether or not the Preferred Shares of that class shall be redeemable,
and, if so, the terms and conditions of such redemption, including the manner of
selecting Shares for redemption if less than all Preferred Shares are to be
redeemed, the date or dates upon or after which they shall be redeemable, and
the amount per share payable in case of redemption, which amount maybe less than
fair value and which may vary under different conditions and at different dates;

 

  (f) whether that class shall be entitled to the benefit of a sinking fund to
be applied to the purchase or redemption of Preferred Shares of that class, and,
if so, the terms and amounts of such sinking fund;

 

  (g) the right of the Preferred Shares of that class to the benefit of
conditions and restrictions upon the creation of indebtedness of the Company or
any subsidiary, upon the issue of any additional Preferred Shares (including
additional Preferred Shares of such class of any other class) and upon the
payment of dividends or the making of other distributions on, and the purchase,
redemption or other acquisition or any subsidiary of any outstanding Preferred
Shares of the Company;

 

  (h) the right of the Preferred Shares of that class in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Company
and whether such rights be in preference to, or in relation to, the comparable
rights or any other class or classes of Preferred Shares; and

 

  (i) any other relative, participating, optional or other special rights,
qualifications, limitations or restrictions of that class.

 



 3 

 

 

6.3 The Directors may at their discretion by Resolution of Directors redeem,
purchase or otherwise acquire all or any of the Shares in the Company subject to
Regulation 6 and Regulation 23 of the Articles.

 

6.4 The Directors have the authority and the power by Resolution of Directors:

 

  (a) to authorise and create additional classes of shares; and

 

  (b) (subject to the provisions of Clause 6.2) to fix the designations, powers,
preferences, rights, qualifications, limitations and restrictions, if any,
appertaining to any and all classes of shares that may be authorised to be
issued under this Memorandum.

 

7 VARIATION OF RIGHTS

 

7.1 Prior to a Business Combination and subject always to the limitations set
out in Clause 11, the rights attached to Shares as specified in Clause 6 may
only, whether or not the Company is being wound up, be varied by a resolution
passed at a meeting by the holders of at least sixty-five percent (65%) of the
total number of Shares of that class that have voted (and are entitled to vote
thereon) in relation to any such resolution, unless otherwise provided by the
terms of issue of such class.

 

7.2 Notwithstanding Clause 7.1, where the amendment proposed is for the purposes
of approving, or in conjunction with the consummation of, or is intended to
facilitate, a Business Combination and thereafter following the consummation of
a Business Combination, the rights attached to Shares as specified in Clause 6
may only, whether or not the Company is being wound up, be varied by a
resolution passed at a meeting by the holders of more than fifty percent (50%)
of the Shares of that class present at a duly convened and constituted meeting
of the Members of the Company holding shares in such class which were present at
the meeting and voted unless otherwise provided by the terms of issue of such
class, provided however that the Resolution of Members approving an amendment
for the purposes of approving, or in conjunction with, the consummation of the
Business Combination shall be subject to, and therefore the amendment so
approved not made until immediately prior to the time at which the Business
Combination is consummated, unless the approval is in accordance with Clause
7.1.

 

8 RIGHTS NOT VARIED BY THE ISSUE OF SHARES PARI PASSU

 

The rights conferred upon the holders of the Shares of any class issued with
preferred or other rights shall not, unless otherwise expressly provided by the
terms of issue of the Shares of that class, be deemed to be varied by the
creation or issue of further Shares ranking pari passu therewith.

 

9 REGISTERED SHARES

 

9.1 The Company shall issue registered shares only.

 



9.2 The Company is not authorised to issue bearer shares, convert registered
shares to bearer shares or exchange registered shares for bearer shares.

 



 4 

 

 

10 TRANSFER OF SHARES

 

A Share may be transferred in accordance with Regulation 4 of the Articles.

 

11 AMENDMENT OF MEMORANDUM AND ARTICLES

 

11.1 The Company may amend its Memorandum or Articles by a Resolution of Members
or by a Resolution of Directors, save that no amendment may be made by a
Resolution of Directors:

 

  (a) to restrict the rights or powers of the Members to amend the Memorandum or
Articles;

 

  (b) to change the percentage of Members required to pass a Resolution of
Members to amend the Memorandum or Articles;

 

  (c) in circumstances where the Memorandum or Articles cannot be amended by the
Members; or

 

  (d) to change Clauses 7 or 8, this Clause 11 or Regulation 23.

 

11.2 Notwithstanding Clause 11.1, no amendment may be made to the Memorandum or
Articles by a Resolution of Members to amend:

 

  (a) Regulation 23 prior to the Business Combination, unless the amendment
proposed is for the purposes of approving, or is in conjunction with the
consummation of, or is intended to facilitate, a Business Combination, provided
always that (i) the amendment does not alter the Company's obligation to pay or
to offer to pay the Per-Share Redemption Price to any holder of the Public
Shares or the timing of this payment without the consent of that holder and (ii)
the Resolution of Members approving such amendment shall be subject to, and
therefore the amendment so approved not made until immediately prior to the time
at which the Business Combination is consummated, unless the approval is in
accordance with Clause 7.1; or         (b) Regulation 9.1(b) during the Target
Business Acquisition Period.

 

Pursuant to Section 12(2)(c) of the Act, this Clause 11.2 may not be amended
prior to the consummation of the Business Combination, unless the amendment
proposed is for the purposes of approving, or in conjunction with the
consummation of, or is intended to facilitate, a Business Combination.

 

12 DEFINITIONS AND INTERPRETATION

 

12.1 In this Memorandum of Association and the attached Articles of Association,
if not inconsistent with the subject or context:

 

  (a) Act means the BVI Business Companies Act, 2004 and includes the
regulations made under the Act;

 

  (b) AGM means an annual general meeting of the Members;

 

  (c) Amendment has the meaning ascribed to it in Regulation 23.12;

 

  (d) Amendment Redemption Event has the meaning ascribed to it in Regulation
23.12;

 

  (e) Approved Amendment has the meaning ascribed to it in Regulation 23.12;

 

  (f) Articles means the attached Articles of Association of the Company;

 

  (g) Automatic Redemption Event shall have the meaning given to it in
Regulation 23.2;

 

  (h) Board of Directors means the board of directors of the Company;

 

  (i) Business Combination shall mean the initial acquisition by the Company,
whether through a merger, share reconstruction or amalgamation, asset or share
acquisition, exchangeable share transaction, contractual control arrangement or
other similar type of transaction, with a Target Business at Fair Value;

 

  (j) Business Combination Articles means Regulation 23 relating to the
Company's obligations regarding the consummation of a Business Combination;

 

  (k) Business Days means a day other than a Saturday or Sunday or any other day
on which commercial banks in New York are required or are authorised to be
closed for business;

 

  (l) Chairman means a person who is appointed as chairman to preside at a
meeting of the Company and Chairman of the Board means a person who is appointed
as chairman to preside at a meeting of the Board of Directors of the Company, in
each case, in accordance with the Articles;

 

  (m) Class A Preferred Shares has the meaning ascribed to it in Clause 5.1;

 



 5 

 

 



  (n) Class B Preferred Shares has the meaning ascribed to it in Clause 5.1;



 



  (o) Class C Preferred Shares has the meaning ascribed to it in Clause 5.1;

 

  (p) Class D Preferred Shares has the meaning ascribed to it in Clause 5.1;

 

  (q) Class E Preferred Shares has the meaning ascribed to it in Clause 5.1;



 

  (r) Class I Directors has the meaning ascribed to it in Regulation 9.1(b);

 

  (s) Class II Directors has the meaning ascribed to it in Regulation 9.1(b);

 

  (t) Class III Directors has the meaning ascribed to it in Regulation 9.1(b);

 

  (u) Designated Stock Exchange means the Over-the-Counter Bulletin Board, the
Global Select System, Global System or the Capital Market of the Nasdaq Stock
Market LLC., the NYSE MKT or the New York Stock Exchange, as applicable;
provided, however, that until the Shares are listed on any such Designated Stock
Exchange, the rules of such Designated Stock Exchange shall be inapplicable to
the Company and this Memorandum or the Articles;

 

  (v) Director means any director of the Company, from time to time;

 

  (w) Distribution in relation to a distribution by the Company means the direct
or indirect transfer of an asset, other than Shares, to or for the benefit of a
Member in relation to Shares held by a Member, and whether by means of a
purchase of an asset, the redemption or other acquisition of Shares, a
distribution of indebtedness or otherwise, and includes a dividend;

 

  (x) Eligible Person means individuals, corporations, trusts, the estates of
deceased individuals, partnerships and unincorporated associations of persons;

 

  (y) Enterprise means the Company and any other corporation, constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger to which the Company (or any of its wholly owned
subsidiaries) is a party, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise of which an Indemnitee is or
was serving at the request of the Company as a Director, Officer, trustee,
general partner, managing member, fiduciary, employee or agent;

 

  (z) Exchange Act means the United States Securities Exchange Act of 1934, as
amended;

 

  (aa) Expenses shall include all direct and indirect costs, fees and expenses
of any type or nature whatsoever, including, without limitation, all legal fees
and costs, retainers, court costs, transcript costs, fees of experts, witness
fees, travel expenses, fees of private investigators and professional advisors,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, fax transmission charges, secretarial services and all
other disbursements, obligations or expenses, in each case reasonably incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, settlement or appeal of,
or otherwise participating in, a Proceeding, including reasonable compensation
for time spent by the Indemnitee for which he or she is not otherwise
compensated by the Company or any third party. Expenses shall also include any
or all of the foregoing expenses incurred in connection with all judgments,
liabilities, fines, penalties and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, fines, penalties and amounts paid in
settlement) actually and reasonably incurred (whether by an Indemnitee, or on
his behalf) in connection with such Proceeding or any claim, issue or matter
therein, or any appeal resulting from any Proceeding, including without
limitation the principal, premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent, but shall
not include amounts paid in settlement by an Indemnitee or the amount of
judgments or fines against an Indemnitee;

 



 6 

 

 



  (bb) Fair Value shall mean a value at least equal to 80% of the balance in the
Trust Account at the time of the execution of a definitive agreement for a
Business Combination;

 

  (cc) FINRA means the Financial Industry Regulatory Authority of the United
States;

 

  (dd) Initial Shareholder means the Sponsor and the Officers and Directors who
hold the Shares prior to the IPO;

 

  (ee) Indemnitee means any person detailed in sub regulations (a) and (b) of
Regulation 15.

 

  (ff) Insider means any Officer, Director or pre-IPO shareholder (and their
respective affiliates);

 

  (gg) IPO means the initial public offering of securities and rights to receive
or subscribe for securities of the Company;

 

  (hh) Member means an Eligible Person whose name is entered in the share
register of the Company as the holder of one or more Shares or fractional
Shares;

 

  (ii) Memorandum means this Memorandum of Association of the Company;

 

  (jj) Officer means any officer of the Company, from time to time;

 

  (kk) Ordinary Shares has the meaning ascribed to it in Clause 5.1;

 

  (ll) Per-Share Redemption Price means:

 

  (i) with respect to an Automatic Redemption Event, the aggregate amount on
deposit in the Trust Account (less up to US$50,000 of the net interest earned
thereon to pay dissolution expenses) divided by the number of then outstanding
Public Shares;

 

  (ii) with respect to an Amendment Redemption Event, the aggregate amount on
deposit in the Trust Account divided by the number of then outstanding Public
Shares; and

 



 7 

 

 

  (iii) with respect to either a Tender Redemption Offer or a Redemption Offer,
the aggregate amount then on deposit in the Trust Account on the date that is
two Business Days prior to the consummation of the Business Combination
including interest but net of taxes payable or amounts released to the Company
for working capital purposes, divided by the number of then outstanding Public
Shares;

 

  (mm) Proceeding means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the name of the Company or otherwise and whether
of a civil (including intentional or unintentional tort claims), criminal,
administrative or investigative nature, in which an Indemnitee was, is, will or
might be involved as a party or otherwise by reason of the fact that such
Indemnitee is or was a Director or Officer of the Company, by reason of any
action (or failure to act) taken by him or of any action (or failure to act) on
his part while acting as a Director, Officer, employee or adviser of the
Company, or by reason of the fact that he is or was serving at the request of
the Company as a Director, Officer, trustee, general partner, managing member,
fiduciary, employee, adviser or agent of any other Enterprise, in each case
whether or not serving in such capacity at the time any liability or expense is
incurred for which indemnification, reimbursement, or advancement of expenses
can be provided under these Articles;

 

  (nn) Public Shares has the meaning ascribed to it in Regulation 23.5(a);

 

  (oo) Preferred Shares has the meaning ascribed to it in Clause 5.1;

 

  (pp) Redemption Offer has the meaning ascribed to it in Regulation 23.5(b);

 

  (qq) Registration Statement has the meaning ascribed to it in Regulation
23.10;

 

  (rr) relevant system means a relevant system for the holding and transfer of
shares in uncertificated form;

 

  (ss) Resolution of Directors means either:

 

  (i) Subject to sub-paragraph (ii) below, a resolution approved at a duly
convened and constituted meeting of Directors of the Company or of a committee
of Directors of the Company by the affirmative vote of a majority of the
Directors present at the meeting who voted except that where a Director is given
more than one vote, he shall be counted by the number of votes he casts for the
purpose of establishing a majority; or

 

  (ii) a resolution consented to in writing by all Directors or by all members
of a committee of Directors of the Company, as the case may be;

 



 8 

 

 

  (tt) Resolution of Members means:

 

  (i) prior to the consummation of a Business Combination (but excluding any
Resolution of Members in relation to approval of a Business Combination pursuant
to Regulation 23.4), a resolution approved at a duly convened and constituted
meeting of the Members of the Company by the affirmative vote of the holders of
at least sixty-five percent (65%) of the votes of the Shares entitled to vote
thereon which were present at the meeting and were voted; or

 

  (ii) following the consummation of a Business Combination or in relation to
any Resolution of Members that may be proposed for the purpose of approving, or
in conjunction with the consummation of, a Business Combination pursuant to
Regulation 23.4, a resolution approved at a duly convened and constituted
meeting of the Members of the Company by the affirmative vote of a majority of
the votes of the Shares entitled to vote thereon which were present at the
meeting and were voted;

 

  (uu) Seal means any seal which has been duly adopted as the common seal of the
Company;

 

  (vv) SEC means the United States Securities and Exchange Commission;

 

  (ww) Securities means Shares and debt obligations of every kind of the
Company, and including without limitation options, warrants and rights to
acquire shares or debt obligations;

 

  (xx) Securities Act means the United States Securities Act of 1933, as
amended;

 

  (yy) Share means a share issued or to be issued by the Company and Shares
shall be construed accordingly;

 

  (zz) Sponsor means DeTiger Holdings Limited;

 

  (aaa) Target Business means any businesses or entity with whom the Company
wishes to undertake a Business Combination;

 

  (bbb) Target Business Acquisition Period shall mean the period commencing from
the effectiveness of the registration statement filed with the SEC in connection
with the Company's IPO up to and including the first to occur of (i) a Business
Combination; or (ii) the Termination Date.

 

  (ccc) Tender Redemption Offer has the meaning ascribed to it in Regulation
23.5(a);

 

  (ddd) Termination Date has the meaning given to it in Regulation 23.2;

 



 9 

 

 

  (eee) Treasury Share means a Share that was previously issued but was
repurchased, redeemed or otherwise acquired by the Company and not cancelled;
and

 

  (fff) Trust Account shall mean the trust account established by the Company at
the consummation of the IPO and into which a certain amount of the IPO proceeds
and proceeds from a simultaneous private placement of like securities and rights
by the Company are deposited, as may be reduced from time to time for amounts
reserved for operating expenses; and

 

  (ggg) written or any term of like import includes information generated, sent,
received or stored by electronic, electrical, digital, magnetic, optical,
electromagnetic, biometric or photonic means, including electronic data
interchange, electronic mail, telegram, telex or telecopy, and "in writing"
shall be construed accordingly.

 

12.2 In the Memorandum and the Articles, unless the context otherwise requires a
reference to:

 

  (a) a Regulation is a reference to a regulation of the Articles;

 

  (b) a Clause is a reference to a clause of the Memorandum;

 

  (c) voting by Member is a reference to the casting of the votes attached to
the Shares held by the Member voting;

 

  (d) the Act, the Memorandum or the Articles is a reference to the Act or those
documents as amended; and

 

  (e) the singular includes the plural and vice versa.

 

  12.3 Any words or expressions defined in the Act unless the context otherwise
requires bear the same meaning in the Memorandum and Articles unless otherwise
defined herein.

 

  12.4 Headings are inserted for convenience only and shall be disregarded in
interpreting the Memorandum and Articles.

 



 10 

 

 

We, Offshore Incorporations Limited of P.O. Box 957, Offshore Incorporations
Centre, Road Town, Tortola, British Virgin Islands, for the purpose of
incorporating a BVI business company under the laws of the British Virgin
Islands hereby sign this Memorandum of Association.

 

Dated: 8th day of April, 2014

 

Incorporator

 

…………………………………

 

(Sd.) Rexella D. Hodge

 

Authorised Signatory

 

OFFSHORE INCORPORATIONS LIMITED

 



 11 

 

 

TERRITORY OF THE BRITISH VIRGIN ISLANDS

 

THE BVI BUSINESS COMPANIES ACT 2004

 

ARTICLES OF ASSOCIATION

 

OF

 

DT Asia Investments Limited

 

a company limited by shares

 

(As adopted by a resolution of Shareholders passed at a meeting thereof on 31
March, 2016)

 

 

1 REGISTERED SHARES

 

1.1 Every Member is entitled to a certificate signed by a Director of the
Company or under the Seal specifying the number of Shares held by him and the
signature of the Director and the Seal may be facsimiles.

 

1.2 Any Member receiving a certificate shall indemnify and hold the Company and
its Directors and Officers harmless from any loss or liability which it or they
may incur by reason of any wrongful or fraudulent use or representation made by
any person by virtue of the possession thereof. If a certificate for Shares is
worn out or lost it may be renewed on production of the worn out certificate or
on satisfactory proof of its loss together with such indemnity as may be
required by a Resolution of Directors.

 

1.3 If several Eligible Persons are registered as joint holders of any Shares,
any one of such Eligible Persons may give an effectual receipt for any
Distribution.

 

1.4 Nothing in these Articles shall require title to any Shares or other
Securities to be evidenced by a certificate if the Act and the rules of the
Designated Stock Exchange permit otherwise.

 

1.5 Subject to the Act and the rules of the Designated Stock Exchange, the Board
of Directors without further consultation with the holders of any Shares or
Securities may resolve that any class or series of Shares or other Securities in
issue or to be issued from time to time may be issued, registered or converted
to uncertificated form and the practices instituted by the operator of the
relevant system. No provision of these Articles will apply to any uncertificated
shares or Securities to the extent that they are inconsistent with the holding
of such shares or securities in uncertificated form or the transfer of title to
any such shares or securities by means of a relevant system.

 

1.6 Conversion of Shares held in certificated form into Shares held in
uncertificated form, and vice versa, may be made in such manner as the Board of
Directors, in its absolute discretion, may think fit (subject always to the
requirements of the relevant system concerned). The Company or any duly
authorised transfer agent shall enter on the register of members how many Shares
are held by each member in uncertificated form and certificated form and shall
maintain the register of members in each case as is required by the relevant
system concerned. Notwithstanding any provision of these Articles, a class or
series of Shares shall not be treated as two classes by virtue only of that
class or series comprising both certificated shares and uncertificated shares or
as a result of any provision of these Articles which applies only in respect of
certificated shares or uncertificated shares.

 



 12 

 

 

1.7 Nothing contained in Regulation 1.5 and 1.6 is meant to prohibit the Shares
from being able to trade electronically. For the avoidance of doubt, Shares
shall only be traded and transferred electronically upon consummation of the
IPO.

 

2 SHARES

 

2.1 Subject to the provisions of these Articles and, where applicable, the rules
of the Designated Stock Exchange, the unissued Shares of the Company shall be at
the disposal of the Directors and Shares and other Securities may be issued and
option to acquire Shares or other Securities may be granted at such times, to
such Eligible Persons, for such consideration and on such terms as the Directors
may by Resolution of Directors determine.

 

2.2 Without prejudice to any special rights previously conferred on the holders
of any existing Preferred Shares or class of Preferred Shares, any class of
Preferred Shares may be issued with such preferred, deferred or other special
rights or such restrictions, whether in regard to dividend, voting or otherwise
as the Directors may from time to time determine.

 

2.3 Section 46 of the Act does not apply to the Company.

 

2.4 A Share may be issued for consideration in any form, including money, a
promissory note, real property, personal property (including goodwill and
know-how) or a contract for future services.

 

2.5 No Shares may be issued for a consideration other than money, unless a
Resolution of Directors has been passed stating:

 

  (a) the amount to be credited for the issue of the Shares;

 

  (b) their determination of the reasonable present cash value of the non-money
consideration for the issue; and

 

  (c) that, in their opinion, the present cash value of the non-money
consideration for the issue is not less than the amount to be credited for the
issue of the Shares.

 

2.6 The Company shall keep a register (the share register) containing:

 

  (a) the names and addresses of the persons who hold Shares;

 

  (b) the number of each class and series of Shares held by each Member;

 

  (c) the date on which the name of each Member was entered in the share
register; and

 

  (d) the date on which any Eligible Person ceased to be a Member.

 



 13 

 

 

2.7 The share register may be in any such form as the Directors may approve, but
if it is in magnetic, electronic or other data storage form, the Company must be
able to produce legible evidence of its contents. Until the Directors otherwise
determine, the magnetic, electronic or other data storage form shall be the
original share register.

 

2.8 A Share is deemed to be issued when the name of the Member is entered in the
share register.

 

2.9 Subject to the provisions of the Act and the Business Combination Articles,
Shares may be issued on the terms that they are redeemable, or at the option of
the Company be liable to be redeemed on such terms and in such manner as the
Directors before or at the time of the issue of such Shares may determine. The
Directors may issue options, warrants or convertible securities or securities or
a similar nature conferring the right upon the holders thereof to subscribe for,
purchase or receive any class of Shares or Securities on such terms as the
Directors may from time to time determine. Notwithstanding the foregoing, the
Directors may also issue options, warrants, other rights to acquire shares or
convertible securities in connection with the Company's IPO.

 

3 FORFEITURE

 

3.1 Shares that are not fully paid on issue are subject to the forfeiture
provisions set forth in this Regulation and for this purpose Shares issued for a
promissory note or a contract for future services are deemed to be not fully
paid.

 

3.2 A written notice of call specifying the date for payment to be made shall be
served on the Member who defaults in making payment in respect of the Shares.

 

3.3 The written notice of call referred to in Regulation 3.2 shall name a
further date not earlier than the expiration of 14 days from the date of service
of the notice on or before which the payment required by the notice is to be
made and shall contain a statement that in the event of non-payment at or before
the time named in the notice the Shares, or any of them, in respect of which
payment is not made will be liable to be forfeited.

 

3.4 Where a written notice of call has been issued pursuant to Regulation 3.2
and the requirements of the notice have not been complied with, the Directors
may, at any time before tender of payment, forfeit and cancel the Shares to
which the notice relates.

 

3.5 The Company is under no obligation to refund any moneys to the Member whose
Shares have been cancelled pursuant to Regulation 3.4 and that Member shall be
discharged from any further obligation to the Company.

 

4 TRANSFER OF SHARES

 

4.1 Subject to the Memorandum, certificated shares may be transferred by a
written instrument of transfer signed by the transferor and containing the name
and address of the transferee, which shall be sent to the Company for
registration. A member shall be entitled to transfer uncertificated shares by
means of a relevant system and the operator of the relevant system shall act as
agent of the Members for the purposes of the transfer of such uncertificated
shares.

 



 14 

 

 

4.2 The transfer of a Share is effective when the name of the transferee is
entered on the share register.

 

4.3 If the Directors of the Company are satisfied that an instrument of transfer
relating to Shares has been signed but that the instrument has been lost or
destroyed, they may resolve by Resolution of Directors:

 

  (a) to accept such evidence of the transfer of Shares as they consider
appropriate; and

 

  (b) that the transferee's name should be entered in the share register
notwithstanding the absence of the instrument of transfer.

 

4.4 Subject to the Memorandum, the personal representative of a deceased Member
may transfer a Share even though the personal representative is not a Member at
the time of the transfer.

 

5 DISTRIBUTIONS

 

5.1 Subject to the Business Combination Articles, the Directors of the Company
may, by Resolution of Directors, authorise a distribution at a time and of an
amount they think fit if they are satisfied, on reasonable grounds, that,
immediately after the distribution, the value of the Company's assets will
exceed its liabilities and the Company will be able to pay its debts as and when
they fall due.

 

5.2 Dividends may be paid in money, shares, or other property.

 

5.3 The Company may, by Resolution of Directors, from time to time pay to the
Members such interim dividends as appear to the Directors to be justified by the
profits of the Company, provided always that they are satisfied, on reasonable
grounds, that, immediately after the distribution, the value of the Company's
assets will exceed its liabilities and the Company will be able to pay its debts
as and when they fall due.

 

5.4 Notice in writing of any dividend that may have been declared shall be given
to each Member in accordance with Regulation 21 and all dividends unclaimed for
three years after such notice has been given to a Member may be forfeited by
Resolution of Directors for the benefit of the Company.

 

5.5 No dividend shall bear interest as against the Company.

 

6 REDEMPTION OF SHARES AND TREASURY SHARES

 

6.1 The Company may purchase, redeem or otherwise acquire and hold its own
Shares save that the Company may not purchase, redeem or otherwise acquire its
own Shares without the consent of the Member whose Shares are to be purchased,
redeemed or otherwise acquired unless the Company is permitted by the Act or any
other provision in the Memorandum or Articles to purchase, redeem or otherwise
acquire the Shares without such consent.

 



 15 

 

 

6.2 The purchase, redemption or other acquisition by the Company of its own
Shares is deemed not to be a distribution where:

 

  (a) the Company purchases, redeems or otherwise acquires the Shares pursuant
to a right of a Member to have his Shares redeemed or to have his shares
exchanged for money or other property of the Company, or

 

  (b) the Company purchases, redeems or otherwise acquires the Shares by virtue
of the provisions of section 179 of the Act.

 

6.3 Sections 60, 61 and 62 of the Act shall not apply to the Company.

 

6.4 Subject to the provisions of Regulation 23, shares that the Company
purchases, redeems or otherwise acquires pursuant to this Regulation may be
cancelled or held as Treasury Shares except to the extent that such Shares are
in excess of 50 percent of the issued Shares in which case they shall be
cancelled but they shall be available for reissue.

 

6.5 All rights and obligations attaching to a Treasury Share are suspended and
shall not be exercised by the Company while it holds the Share as a Treasury
Share.

 

6.6 Treasury Shares may be disposed of by the Company on such terms and
conditions (not otherwise inconsistent with the Memorandum and Articles) as the
Company may by Resolution of Directors determine.

 

6.7 Where Shares are held by another body corporate of which the Company holds,
directly or indirectly, shares having more than 50 per cent of the votes in the
election of Directors of the other body corporate, all rights and obligations
attaching to the Shares held by the other body corporate are suspended and shall
not be exercised by the other body corporate.

 

7 MORTGAGES AND CHARGES OF SHARES

 

7.1 A Member may by an instrument in writing mortgage or charge his Shares.

 

7.2 There shall be entered in the share register at the written request of the
Member:

 

  (a) a statement that the Shares held by him are mortgaged or charged;

 

  (b) the name of the mortgagee or chargee; and

 

  (c) the date on which the particulars specified in subparagraphs (a) and (b)
are entered in the share register.

 

7.3 Where particulars of a mortgage or charge are entered in the share register,
such particulars may be cancelled:

 

  (a) with the written consent of the named mortgagee or chargee or anyone
authorised to act on his behalf; or

 



 16 

 

 

  (b) upon evidence satisfactory to the Directors of the discharge of the
liability secured by the mortgage or charge and the issue of such indemnities as
the Directors shall consider necessary or desirable.

 

7.4 Whilst particulars of a mortgage or charge over Shares are entered in the
share register pursuant to this Regulation:

 

  (a) no transfer of any Share the subject of those particulars shall be
effected;

 

  (b) the Company may not purchase, redeem or otherwise acquire any such Share;
and

 

  (c) no replacement certificate shall be issued in respect of such Shares,

 

without the written consent of the named mortgagee or chargee.

 

8 MEETINGS AND CONSENTS OF MEMBERS

 

8.1 Any Director of the Company may convene meetings of the Members at such
times and in such manner and places within or outside the British Virgin Islands
as the Director considers necessary or desirable. Following consummation of the
Business Combination, an AGM shall be held annually at such date and time as may
be determined by the Directors.

 

8.2 Upon the written request of the Members entitled to exercise 30 percent or
more of the voting rights in respect of the matter for which the meeting is
requested the Directors shall convene a meeting of Members.

 

8.3 The Director convening a meeting of Members shall give not less than 10 nor
more than 60 days' written notice of such meeting to:

 

  (a) those Members whose names on the date the notice is given appear as
Members in the share register of the Company and are entitled to vote at the
meeting; and

 

  (b) the other Directors.

 

8.4 The Director convening a meeting of Members shall fix in the notice of the
meeting the record date for determining those Members that are entitled to vote
at the meeting.

 

8.5 A meeting of Members held in contravention of the requirement to give notice
is valid if Members holding at least 90 per cent of the total voting rights on
all the matters to be considered at the meeting have waived notice of the
meeting and, for this purpose, the presence of a Member at the meeting shall
constitute waiver in relation to all the Shares which that Member holds.

 

8.6 The inadvertent failure of a Director who convenes a meeting to give notice
of a meeting to a Member or another Director, or the fact that a Member or
another Director has not received notice, does not invalidate the meeting.

 

8.7 A Member may be represented at a meeting of Members by a proxy who may speak
and vote on behalf of the Member.

 



 17 

 

 

8.8 The instrument appointing a proxy shall be produced at the place designated
for the meeting before the time for holding the meeting at which the person
named in such instrument proposes to vote.

 

8.9 The instrument appointing a proxy shall be in substantially the following
form or such other form as the chairman of the meeting shall accept as properly
evidencing the wishes of the Member appointing the proxy.

 

DT Asia Investments Limited

 

I/We being a Member of the above Company HEREBY APPOINT
……………………………………………………………..…… of ……………………………………...……….………… or failing him
…..………………………………………………….…………………….. of ………………………………………… to be my/our proxy to vote
for me/us at the meeting of Members to be held on the …… day of …………..…………, 20……
and at any adjournment thereof.

 

(Any restrictions on voting to be inserted here.)

 

Signed this …… day of …………..…………, 20……

 



   

 

……………………………

 

Member

 

8.10 The following applies where Shares are jointly owned:

 

  (a) if two or more persons hold Shares jointly each of them may be present in
person or by proxy at a meeting of Members and may speak as a Member;

 

  (b) if only one of the joint owners is present in person or by proxy he may
vote on behalf of all joint owners; and

 

  (c) if two or more of the joint owners are present in person or by proxy they
must vote as one and in the event of disagreement between any of the joint
owners of Shares then the vote of the joint owner whose name appears first (or
earliest) in the share register in respect of the relevant Shares shall be
recorded as the vote attributable to the Shares.

 

8.11 A Member shall be deemed to be present at a meeting of Members if he
participates by telephone or other electronic means and all Members
participating in the meeting are able to hear each other.

 

8.12 A meeting of Members is duly constituted if, at the commencement of the
meeting, there are present in person or by proxy not less than 35 per cent of
the votes of the Shares entitled to vote on Resolutions of Members to be
considered at the meeting. If the Company has two or more classes of shares, a
meeting may be quorate for some purposes and not for others. A quorum may
comprise a single Member or proxy and then such person may pass a Resolution of
Members and a certificate signed by such person accompanied where such person
holds a proxy by a copy of the proxy instrument shall constitute a valid
Resolution of Members.

 



 18 

 

 

8.13 If within two hours from the time appointed for the meeting of Members, a
quorum is not present, the meeting, at the discretion of the Chairman of the
Board of Directors shall either be dissolved or stand adjourned to a business
day in the jurisdiction in which the meeting was to have been held at the same
time and place, and if at the adjourned meeting there are present within one
hour from the time appointed for the meeting in person or by proxy not less than
one third of the votes of the Shares or each class or series of Shares entitled
to vote on the matters to be considered by the meeting, those present shall
constitute a quorum but otherwise the meeting shall either be dissolved or stand
further adjourned at the discretion of the Chairman of the Board of Directors.

 

8.14 At every meeting of Members, the Chairman of the Board shall preside as
chairman of the meeting. If there is no Chairman of the Board or if the Chairman
of the Board is not present at the meeting, the Members present shall choose one
of their number to be the chairman. If the Members are unable to choose a
chairman for any reason, then the person representing the greatest number of
voting Shares present in person or by proxy at the meeting shall preside as
chairman failing which the oldest individual Member or representative of a
Member present shall take the chair.

 

8.15 The person appointed as chairman of the meeting pursuant to Regulation 8.14
may adjourn any meeting from time to time, and from place to place. For the
avoidance of doubt, a meeting can be adjourned for as many times as may be
determined to be necessary by the chairman and a meeting may remain open
indefinitely for as long a period as may be determined by the chairman.

 

8.16 At any meeting of the Members the chairman of the meeting is responsible
for deciding in such manner as he considers appropriate whether any resolution
proposed has been carried or not and the result of his decision shall be
announced to the meeting and recorded in the minutes of the meeting. If the
chairman has any doubt as to the outcome of the vote on a proposed resolution,
he shall cause a poll to be taken of all votes cast upon such resolution. If the
chairman fails to take a poll then any Member present in person or by proxy who
disputes the announcement by the chairman of the result of any vote may
immediately following such announcement demand that a poll be taken and the
chairman shall cause a poll to be taken. If a poll is taken at any meeting, the
result shall be announced to the meeting and recorded in the minutes of the
meeting.

 

8.17 Subject to the specific provisions contained in this Regulation for the
appointment of representatives of Members other than individuals the right of
any individual to speak for or represent a Member shall be determined by the law
of the jurisdiction where, and by the documents by which, the Member is
constituted or derives its existence. In case of doubt, the Directors may in
good faith seek legal advice and unless and until a court of competent
jurisdiction shall otherwise rule, the Directors may rely and act upon such
advice without incurring any liability to any Member or the Company.

 

8.18 Any Member other than an individual may by resolution of its Directors or
other governing body authorise such individual as it thinks fit to act as its
representative at any meeting of Members or of any class of Members, and the
individual so authorised shall be entitled to exercise the same rights on behalf
of the Member which he represents as that Member could exercise if it were an
individual.

 



 19 

 

 

8.19 The chairman of any meeting at which a vote is cast by proxy or on behalf
of any Member other than an individual may at the meeting but not thereafter
call for a notarially certified copy of such proxy or authority which shall be
produced within 7 days of being so requested or the votes cast by such proxy or
on behalf of such Member shall be disregarded.

 

8.20 Directors of the Company may attend and speak at any meeting of Members and
at any separate meeting of the holders of any class or series of Shares.

 

8.21 Until the consummation of the Company's IPO, any action that may be taken
by the Members at a meeting may also be taken by a Resolution of Members
consented to in writing, without the need for any prior notice. If any
Resolution of Members is adopted otherwise than by the unanimous written consent
of all Members, a copy of such resolution shall forthwith be sent to all Members
not consenting to such resolution. The consent may be in the form of
counterparts, each counterpart being signed by one or more Members. If the
consent is in one or more counterparts, and the counterparts bear different
dates, then the resolution shall take effect on the earliest date upon which
Eligible Persons holding a sufficient number of votes of Shares to constitute a
Resolution of Members have consented to the resolution by signed counterparts.
Following the Company's IPO, any action required or permitted to be taken by the
Members of the Company must be effected by a meeting of the Company, such
meeting to be duly convened and held in accordance with these Articles.

 

9 DIRECTORS

 

9.1 The first Directors of the Company shall be appointed by the first
registered agent within 30 days of the incorporation of the Company; and
thereafter, the Directors shall be elected:

 

  (a) subject to Regulation 9.1 (b), by Resolution of Members or by Resolution
of Directors for such term as the Members or Directors determine;

 

  (b) immediately prior to the consummation of an IPO, the Directors shall pass
a Resolution of Directors dividing themselves into three classes, being the
class I directors (the Class I Directors), the class II directors (the Class II
Directors) and the class III directors (the Class III Directors). The number of
Directors in each class shall be as nearly equal as possible. The Class I
Directors shall stand elected for a term expiring at the Company's first AGM,
the Class II Directors shall stand elected for a term expiring at the Company's
second AGM and the Class III Directors shall stand elected for a term expiring
at the Company's third AGM. Commencing at the First AGM, and at each following
AGM, Directors elected to succeed those Directors whose terms expire shall be
elected for a term of office to expire at the third AGM following their
election. Except as the Act or any applicable law may otherwise require, in the
interim between an AGM or general meeting called for the election of Directors
and/or the removal of one or more Directors any vacancy on the Board of
Directors, may be filled by the majority vote of the remaining Directors.

 



 20 

 

 

9.2 No person shall be appointed as a Director of the Company unless he has
consented in writing to act as a Director.

 

9.3 The minimum number of Directors shall be one and there shall be no maximum
number of Directors.

 

9.4 Each Director holds office for the term, if any, fixed by the Resolution of
Members or Resolution of Directors appointing him, or until his earlier death,
resignation or removal (provided that no director may be removed by a Resolution
of Members prior to the consummation of the initial Business Combination). If no
term is fixed on the appointment of a Director, the Director serves indefinitely
until his earlier death, resignation or removal.

 

9.5 A Director may be removed from office with or without cause by:

 

  (a) (following the consummation of the initial Business Combination but not at
any time before) a Resolution of Members passed at a meeting of Members called
for the purposes of removing the Director or for purposes including the removal
of the Director or by a written resolution passed by a least seventy five per
cent of the Members of the Company entitled to vote; or

 

  (b) subject to Regulation 9.1 (b), a Resolution of Directors passed at a
meeting of Directors.

 

9.6 A Director may resign his office by giving written notice of his resignation
to the Company and the resignation has effect from the date the notice is
received by the Company at the office of its registered agent or from such later
date as may be specified in the notice. A Director shall resign forthwith as a
Director if he is, or becomes, disqualified from acting as a Director under the
Act.

 

9.7 Subject to Regulation 9.1 (b), the Directors may at any time appoint any
person to be a Director either to fill a vacancy or as an addition to the
existing Directors. Where the Directors appoint a person as Director to fill a
vacancy, the term shall not exceed the term that remained when the person who
has ceased to be a Director ceased to hold office.

 

9.8 A vacancy in relation to Directors occurs if a Director dies or otherwise
ceases to hold office prior to the expiration of his term of office.

 

9.9 The Company shall keep a register of Directors containing:

 

  (a) the names and addresses of the persons who are Directors of the Company;

 

  (b) the date on which each person whose name is entered in the register was
appointed as a Director of the Company;

 

  (c) the date on which each person named as a Director ceased to be a Director
of the Company; and

 

  (d) such other information as may be prescribed by the Act.

 



 21 

 

 

9.10 The register of Directors may be kept in any such form as the Directors may
approve, but if it is in magnetic, electronic or other data storage form, the
Company must be able to produce legible evidence of its contents. Until a
Resolution of Directors determining otherwise is passed, the magnetic,
electronic or other data storage shall be the original register of Directors.

 

9.11 The Directors, or if the Shares (or depository receipts therefore) are
listed or quoted on a Designated Stock Exchange, and if required by the
Designated Stock Exchange, any committee thereof, may, by a Resolution of
Directors, fix the emoluments of Directors with respect to services to be
rendered in any capacity to the Company.

 

9.12 A Director is not required to hold a Share as a qualification to office.

 

9.13 Prior to the consummation of any transaction with:

 

  (a) any affiliate of the Company;

 

  (b) any Member owning an interest in the voting power of the Company that
gives such Member a significant influence over the Company;

 

  (c) any Director or executive officer of the Company and any relative of such
Director or executive officer; and

 

  (d) any person in which a substantial interest in the voting power of the
Company is owned, directly or indirectly, by a person referred to in Regulations
9.13(b) and (c) or over which such a person is able to exercise significant
influence,

 

such transaction must be approved by a majority of the members of the Board of
Directors who do not have an interest in the transaction, such directors having
been provided with access (at the Company's expense) to the Company's attorney
or independent legal counsel, unless the disinterested directors determine that
the terms of such transaction are no less favourable to the Company than those
that would be available to the Company with respect to such a transaction from
unaffiliated third parties.

 

10 POWERS OF DIRECTORS

 

10.1 The business and affairs of the Company shall be managed by, or under the
direction or supervision of, the Directors of the Company. The Directors of the
Company have all the powers necessary for managing, and for directing and
supervising, the business and affairs of the Company. The Directors may pay all
expenses incurred preliminary to and in connection with the incorporation of the
Company and may exercise all such powers of the Company as are not by the Act or
by the Memorandum or the Articles required to be exercised by the Members.

 

10.2 If the Company is the wholly owned subsidiary of a holding company, a
Director of the Company may, when exercising powers or performing duties as a
Director, act in a manner which he believes is in the best interests of the
holding company even though it may not be in the best interests of the Company.

 



 22 

 

 

10.3 If the Company is a subsidiary, but not a wholly owned subsidiary, of a
holding company, and the shareholders other than the holding company agree in
advance, a Director of the Company may, when exercising powers or performing
duties as a Director in connection with the carrying out of the joint venture,
act in a manner which he believes is in the best interests of a Member or some
Members even though it may not be in the best interests of the Company.

 

10.4 If the Company is carrying out a joint venture between shareholders, a
Director of the Company may, when exercising powers or performing duties as a
Director, act in a manner which he believes is in the best interests of the
holding company even though it may not be in the best interests of the Company.

 

10.5 Each Director shall exercise his powers for a proper purpose and shall not
act or agree to the Company acting in a manner that contravenes the Memorandum,
the Articles or the Act. Each Director, in exercising his powers or performing
his duties, shall act honestly and in good faith in what the Director believes
to be the best interests of the Company.

 

10.6 Any Director which is a body corporate may appoint any individual as its
duly authorised representative for the purpose of representing it at meetings of
the Directors, with respect to the signing of consents or otherwise.

 

10.7 The continuing Directors may act notwithstanding any vacancy in their body.

 

10.8 Subject to Regulation 23.7, the Directors may by Resolution of Directors
exercise all the powers of the Company to incur indebtedness, liabilities or
obligations and to secure indebtedness, liabilities or obligations whether of
the Company or of any third party, provided always that if the same occurs prior
to the consummation of a Business Combination, the Company must first obtain
from the lender a waiver of any right, title, interest or claim of any kind in
or to any monies held in the Trust Account.

 

10.9 All cheques, promissory notes, drafts, bills of exchange and other
negotiable instruments and all receipts for moneys paid to the Company shall be
signed, drawn, accepted, endorsed or otherwise executed, as the case may be, in
such manner as shall from time to time be determined by Resolution of Directors.

 

10.10 Section 175 of the Act shall not apply to the Company.

 

11 PROCEEDINGS OF DIRECTORS

 

11.1 Any one Director of the Company may call a meeting of the Directors by
sending a written notice to each other Director.

 

11.2 The Directors of the Company or any committee thereof may meet at such
times and in such manner and places within or outside the British Virgin Islands
as the notice calling the meeting provides.

 

11.3 A Director is deemed to be present at a meeting of Directors if he
participates by telephone or other electronic means and all Directors
participating in the meeting are able to hear each other.

 



 23 

 

 

11.4 Until the consummation of a Business Combination, a Director may not
appoint an alternate. Following the consummation of a Business Combination, a
Director may by a written instrument appoint an alternate who need not be a
Director, any such alternate shall be entitled to attend meeting in the absence
of the Director who appointed him and to vote or consent in place of the
Director until the appointment lapses or is terminated.

 

11.5 A Director shall be given not less than three days' notice of meetings of
Directors, but a meeting of Directors held without three days' notice having
been given to all Directors shall be valid if all the Directors entitled to vote
at the meeting who do not attend waive notice of the meeting, and for this
purpose the presence of a Director at a meeting shall constitute waiver by that
Director. The inadvertent failure to give notice of a meeting to a Director, or
the fact that a Director has not received the notice, does not invalidate the
meeting.

 

11.6 A meeting of Directors is duly constituted for all purposes if at the
commencement of the meeting there are present in person or, following the
consummation of a Business Combination, by alternate not less than one-half of
the total number of Directors, unless there are only two Directors in which case
the quorum is two.

 

11.7 If the Company has only one Director the provisions herein contained for
meetings of Directors do not apply and such sole Director has full power to
represent and act for the Company in all matters as are not by the Act, the
Memorandum or the Articles required to be exercised by the Members. In lieu of
minutes of a meeting the sole Director shall record in writing and sign a note
or memorandum of all matters requiring a Resolution of Directors. Such a note or
memorandum constitutes sufficient evidence of such resolution for all purposes.

 

11.8 At meetings of Directors at which the Chairman of the Board is present, he
shall preside as chairman of the meeting. If there is no Chairman of the Board
or if the Chairman of the Board is not present, the Directors present shall
choose one of their number to be chairman of the meeting. If the Directors are
unable to choose a chairman for any reason, then the oldest individual Director
present (and for this purpose an alternate Director shall be deemed to be the
same age as the Director that he represents) shall take the chair.

 

11.9 An action that may be taken by the Directors or a committee of Directors at
a meeting may also be taken by a Resolution of Directors or a resolution of a
committee of Directors consented to in writing by all Directors or by all
members of the committee, as the case may be, without the need for any notice.
The consent may be in the form of counterparts each counterpart being signed by
one or more Directors. If the consent is in one or more counterparts, and the
counterparts bear different dates, then the resolution shall take effect on the
date upon which the last Director has consented to the resolution by signed
counterparts.

 

12 COMMITTEES

 

12.1 The Directors may, by Resolution of Directors, designate one or more
committees, each consisting of one or more Directors, and delegate one or more
of their powers, including the power to affix the Seal, to the committee.

 



 24 

 

 

12.2 The Directors have no power to delegate to a committee of Directors any of
the following powers:

 

  (a) to amend the Memorandum or the Articles;

 

  (b) to designate committees of Directors;

 

  (c) to delegate powers to a committee of Directors;

 

  (d) to appoint Directors;

 

  (e) to appoint an agent;

 

  (f) to approve a plan of merger, consolidation or arrangement; or

 

  (g) to make a declaration of solvency or to approve a liquidation plan.

 

12.3 Regulations 12.2(b) and (c) do not prevent a committee of Directors, where
authorised by the Resolution of Directors appointing such committee or by a
subsequent Resolution of Directors, from appointing a sub-committee and
delegating powers exercisable by the committee to the sub-committee.

 

12.4 The meetings and proceedings of each committee of Directors consisting of 2
or more Directors shall be governed mutatis mutandis by the provisions of the
Articles regulating the proceedings of Directors so far as the same are not
superseded by any provisions in the Resolution of Directors establishing the
committee.

 

13 OFFICERS AND AGENTS

 

13.1 The Company may by Resolution of Directors appoint officers of the Company
at such times as may be considered necessary or expedient. Such officers may
consist of a Chairman of the Board of Directors, a Chief Executive Officer, a
President, a Chief Financial Officer (in each case there may be more than one of
such officers), one or more vice-presidents, secretaries and treasurers and such
other officers as may from time to time be considered necessary or expedient.
Any number of offices may be held by the same person.

 

13.2 The officers shall perform such duties as are prescribed at the time of
their appointment subject to any modification in such duties as may be
prescribed thereafter by Resolution of Directors. In the absence of any specific
prescription of duties it shall be the responsibility of the Chairman of the
Board (or Co-Chairman, as the case may be) to preside at meetings of Directors
and Members, the Chief Executive Officer (or Co-Chief Executive Officer, as the
case may be) to manage the day to day affairs of the Company, the
vice-presidents to act in order of seniority in the absence of the Chief
Executive Officer (or Co-Chief Executive Officer, as the case may be) but
otherwise to perform such duties as may be delegated to them by the Chief
Executive Officer (or Co-Chief Executive Officer, as the case may be), the
secretaries to maintain the share register, minute books and records (other than
financial records) of the Company and to ensure compliance with all procedural
requirements imposed on the Company by applicable law, and the treasurer to be
responsible for the financial affairs of the Company.

 

13.3 The emoluments of all officers shall be fixed by Resolution of Directors.

 

13.4 The officers of the Company shall hold office until their death,
resignation or removal. Any officer elected or appointed by the Directors may be
removed at any time, with or without cause, by Resolution of Directors. Any
vacancy occurring in any office of the Company may be filled by Resolution of
Directors.

 

13.5 The Directors may, by a Resolution of Directors, appoint any person,
including a person who is a Director, to be an agent of the Company. An agent of
the Company shall have such powers and authority of the Directors, including the
power and authority to affix the Seal, as are set forth in the Articles or in
the Resolution of Directors appointing the agent, except that no agent has any
power or authority with respect to the matters specified in Regulation 12.1. The
Resolution of Directors appointing an agent may authorise the agent to appoint
one or more substitutes or delegates to exercise some or all of the powers
conferred on the agent by the Company. The Directors may remove an agent
appointed by the Company and may revoke or vary a power conferred on him.

 

14 CONFLICT OF INTERESTS

 

14.1 A Director of the Company shall, forthwith after becoming aware of the fact
that he is interested in a transaction entered into or to be entered into by the
Company, disclose the interest to all other Directors of the Company.

 

14.2 For the purposes of Regulation 14.1, a disclosure to all other Directors to
the effect that a Director is a member, Director or officer of another named
entity or has a fiduciary relationship with respect to the entity or a named
individual and is to be regarded as interested in any transaction which may,
after the date of the entry or disclosure, be entered into with that entity or
individual, is a sufficient disclosure of interest in relation to that
transaction.

 



 25 

 

 



14.3 Provided that the requirements of Regulation 9.13 have first been
satisfied, a Director of the Company who is interested in a transaction entered
into or to be entered into by the Company may:

 

  (a) vote on a matter relating to the transaction;

 



  (b) attend a meeting of Directors at which a matter relating to the
transaction arises and be included among the Directors present at the meeting
for the purposes of a quorum; and

 

  (c) sign a document on behalf of the Company, or do any other thing in his
capacity as a Director, that relates to the transaction,

 

and, subject to compliance with the Act and these Articles shall not, by reason
of his office be accountable to the Company for any benefit which he derives
from such transaction and no such transaction shall be liable to be avoided on
the grounds of any such interest or benefit.

 

15 INDEMNIFICATION

 

15.1 Subject to the limitations hereinafter provided the Company may indemnify,
hold harmless and exonerate against all direct and indirect costs, fees and
Expenses of any type or nature whatsoever, any person who:

 

  (a) is or was a party or is threatened to be made a party to any Proceeding by
reason of the fact that such person is or was a Director, officer, key employee,
adviser of the Company or who at the request of the Company; or

 

  (b) is or was, at the request of the Company, serving as a Director of, or in
any other capacity is or was acting for, another Enterprise.

 

15.2 The indemnity in Regulation 15.1 only applies if the relevant Indemnitee
acted honestly and in good faith with a view to the best interests of the
Company and, in the case of criminal proceedings, the Indemnitee had no
reasonable cause to believe that his conduct was unlawful.

 

15.3 The decision of the Directors as to whether an Indemnitee acted honestly
and in good faith and with a view to the best interests of the Company and as to
whether such Indemnitee had no reasonable cause to believe that his conduct was
unlawful is, in the absence of fraud, sufficient for the purposes of the
Articles, unless a question of law is involved.

 

15.4 The termination of any Proceedings by any judgment, order, settlement,
conviction or the entering of a nolle prosequi does not, by itself, create a
presumption that the relevant Indemnitee did not act honestly and in good faith
and with a view to the best interests of the Company or that such Indemnitee had
reasonable cause to believe that his conduct was unlawful.

 

15.5 The Company may purchase and maintain insurance, purchase or furnish
similar protection or make other arrangements including, but not limited to,
providing a trust fund, letter of credit, or surety bond in relation to any
Indemnitee or who at the request of the Company is or was serving as a Director,
officer or liquidator of, or in any other capacity is or was acting for, another
Enterprise, against any liability asserted against the person and incurred by
him in that capacity, whether or not the Company has or would have had the power
to indemnify him against the liability as provided in these Articles.

 

16 RECORDS

 

16.1 The Company shall keep the following documents at the office of its
registered agent:

 

  (a) the Memorandum and the Articles;

 

  (b) the share register, or a copy of the share register;

 

  (c) the register of Directors, or a copy of the register of Directors; and

 

  (d) copies of all notices and other documents filed by the Company with the
Registrar of Corporate Affairs in the previous 10 years.

 



 26 

 

 

16.2 If the Company maintains only a copy of the share register or a copy of the
register of Directors at the office of its registered agent, it shall:

 

  (a) within 15 days of any change in either register, notify the registered
agent in writing of the change; and

 

  (b) provide the registered agent with a written record of the physical address
of the place or places at which the original share register or the original
register of Directors is kept.

 

16.3 The Company shall keep the following records at the office of its
registered agent or at such other place or places, within or outside the British
Virgin Islands, as the Directors may determine:

 

  (a) minutes of meetings and Resolutions of Members and classes of Members;

 

  (b) minutes of meetings and Resolutions of Directors and committees of
Directors; and

 

  (c) an impression of the Seal, if any.

 

16.4 Where any original records referred to in this Regulation are maintained
other than at the office of the registered agent of the Company, and the place
at which the original records is changed, the Company shall provide the
registered agent with the physical address of the new location of the records of
the Company within 14 days of the change of location.

 

16.5 The records kept by the Company under this Regulation shall be in written
form or either wholly or partly as electronic records complying with the
requirements of the Electronic Transactions Act.

 

17 REGISTERS OF CHARGES

 

17.1 The Company shall maintain at the office of its registered agent a register
of charges in which there shall be entered the following particulars regarding
each mortgage, charge and other encumbrance created by the Company:

 

  (a) the date of creation of the charge;

 

  (b) a short description of the liability secured by the charge;

 

  (c) a short description of the property charged;

 

  (d) the name and address of the trustee for the security or, if there is no
such trustee, the name and address of the chargee;

 

  (e) unless the charge is a security to bearer, the name and address of the
holder of the charge; and

 

  (f) details of any prohibition or restriction contained in the instrument
creating the charge on the power of the Company to create any future charge
ranking in priority to or equally with the charge.

 



 27 

 

 

18 CONTINUATION

 

The Company may by Resolution of Members or by a Resolution of Directors
continue as a company incorporated under the laws of a jurisdiction outside the
British Virgin Islands in the manner provided under those laws.

 

19 SEAL

 

The Company may have more than one Seal and references herein to the Seal shall
be references to every Seal which shall have been duly adopted by Resolution of
Directors. The Directors shall provide for the safe custody of the Seal and for
an imprint thereof to be kept at the registered office. Except as otherwise
expressly provided herein the Seal when affixed to any written instrument shall
be witnessed and attested to by the signature of any one Director or other
person so authorised from time to time by Resolution of Directors. Such
authorisation may be before or after the Seal is affixed, may be general or
specific and may refer to any number of sealings. The Directors may provide for
a facsimile of the Seal and of the signature of any Director or authorised
person which may be reproduced by printing or other means on any instrument and
it shall have the same force and validity as if the Seal had been affixed to
such instrument and the same had been attested to as hereinbefore described.

 

20 ACCOUNTS AND AUDIT

 

20.1 The Company shall keep records that are sufficient to show and explain the
Company's transactions and that will, at any time, enable the financial position
of the Company to be determined with reasonable accuracy.

 

20.2 The Company may by Resolution of Members call for the Directors to prepare
periodically and make available a profit and loss account and a balance sheet.
The profit and loss account and balance sheet shall be drawn up so as to give
respectively a true and fair view of the profit and loss of the Company for a
financial period and a true and fair view of the assets and liabilities of the
Company as at the end of a financial period.

 

20.3 The Company may by Resolution of Members call for the accounts to be
examined by auditors.

 

20.4 If the Shares are listed or quoted on the Designated Stock Exchange, and if
required by the Designated Stock Exchange, the Directors shall establish and
maintain an audit committee as a committee of the Board of Directors, the
composition and responsibilities of which shall comply with the rules and
regulations of the SEC and the Designated Stock Exchange subject to any
available exemptions therefrom and the operation of the Act. The audit committee
shall meet at least once every financial quarter, or more frequently as
circumstances dictate.

 

20.5 If the Shares are listed or quoted on a Designated Stock Exchange that
requires the Company to have an audit committee, the Directors shall adopt a
formal written audit committee charter and review and assess the adequacy of the
formal written charter on an annual basis.

 

20.6 If the Shares are listed or quoted on the Designated Stock Exchange, the
Company shall conduct an appropriate review of all related party transactions on
an ongoing basis and, if required, shall utilise the audit committee for the
review and approval of potential conflicts of interest.

 



 28 

 

 

20.7 If applicable, and subject to applicable law and the rules of the SEC and
the Designated Stock Exchange:

 

  (a) at the AGM or at a subsequent extraordinary general meeting in each year,
the Members shall appoint an auditor who shall hold office until the Members
appoint another auditor. Such auditor may be a Member but no Director or officer
or employee of the Company shall during, his continuance in office, be eligible
to act as auditor;

 

  (b) a person, other than a retiring auditor, shall not be capable of being
appointed auditor at an AGM unless notice in writing of an intention to nominate
that person to the office of auditor has been given not less than ten days
before the AGM and furthermore the Company shall send a copy of such notice to
the retiring auditor; and

 

  (c) the Members may, at any meeting convened and held in accordance with these
Articles, by resolution remove the auditor at any time before the expiration of
his term of office and shall by resolution at that meeting appoint another
auditor in his stead for the remainder of his term.

 

20.8 The remuneration of the auditors shall be fixed by Resolution of Directors
in such manner as the Directors may determine or in a manner required by the
rules and regulations of the Designated Stock Exchange and the SEC.

 

20.9 The auditors shall examine each profit and loss account and balance sheet
required to be laid before a meeting of the Members or otherwise given to
Members and shall state in a written report whether or not:

 

  (a) in their opinion the profit and loss account and balance sheet give a true
and fair view respectively of the profit and loss for the period covered by the
accounts, and of the assets and liabilities of the Company at the end of that
period; and

 

  (b) all the information and explanations required by the auditors have been
obtained.

 

20.10 The report of the auditors shall be annexed to the accounts and shall be
read at the meeting of Members at which the accounts are laid before the Company
or shall be otherwise given to the Members.

 

20.11 Every auditor of the Company shall have a right of access at all times to
the books of account and vouchers of the Company, and shall be entitled to
require from the Directors and officers of the Company such information and
explanations as he thinks necessary for the performance of the duties of the
auditors.

 

20.12 The auditors of the Company shall be entitled to receive notice of, and to
attend any meetings of Members at which the Company's profit and loss account
and balance sheet are to be presented.

 



 29 

 

 

21 NOTICES

 

21.1 Any notice, information or written statement to be given by the Company to
Members may be given by personal service by mail, facsimile or other similar
means of electronic communication, addressed to each Member at the address shown
in the share register.

 

21.2 Any summons, notice, order, document, process, information or written
statement to be served on the Company may be served by leaving it, or by sending
it by registered mail addressed to the Company, at its registered office, or by
leaving it with, or by sending it by registered mail to, the registered agent of
the Company.

 

21.3 Service of any summons, notice, order, document, process, information or
written statement to be served on the Company may be proved by showing that the
summons, notice, order, document, process, information or written statement was
delivered to the registered office or the registered agent of the Company or
that it was mailed in such time as to admit to its being delivered to the
registered office or the registered agent of the Company in the normal course of
delivery within the period prescribed for service and was correctly addressed
and the postage was prepaid.

 

22 VOLUNTARY WINDING UP

 

The Company may by a Resolution of Members or by a Resolution of Directors
appoint a voluntary liquidator.

 

23 BUSINESS COMBINATION

 

23.1 Regulations 23.1 to 23.12 and Regulation 9.1(b) shall terminate upon
consummation of any Business Combination and may not be amended during the
Target Business Acquisition Period except as otherwise provided in these
Articles.

 

23.2 In the event that the Company does not consummate a Business Combination
prior to 6 July 2016 (such date being referred to as the Termination Date), such
failure shall trigger an automatic redemption of the Public Shares (an Automatic
Redemption Event) and the Directors of the Company shall take all such action
necessary (i) as promptly as reasonably possible but no more than five (5)
Business Days thereafter to redeem the Public Shares (as defined below) or
distribute the Trust Account to the holders of Public Shares, on a pro rata
basis, in cash at a per-share amount equal to the applicable Per-Share
Redemption Price; and (ii) as promptly as practicable, to cease all operations
except for the purpose of making such distribution and any winding up of the
Company's affairs. In the event of an Automatic Redemption Event, only the
holders of Public Shares shall be entitled to receive pro rata redeeming
distributions from the Trust Account with respect to their Public Shares. The
revised provisions of this Regulation 23.2 shall not affect the previous right
of persons who were shareholders when this Regulation 23.2 was revised to extend
the termination date to 6 July 2016 but who did not vote to consent to such
revision (but only to the extent they were entitled to do so) to have their
shares redeemed under the provisions of the previous Regulation 23.2 if the
Company failed to consummate a Business Combination prior to the expiration of
18 months after the closing of the IPO.

 



 30 

 

 

23.3 Unless a shareholder vote is required by law or the rules of the Designated
Stock Exchange, or, at the sole discretion of the Directors, the Directors
determine to hold a shareholder vote for business or other reasons, the Company
may enter into a Business Combination without submitting such Business
Combination to its Members for approval.

 

23.4 Although not required, in the event that a shareholder vote is held, and a
majority of the votes cast at the meeting to approve the Business Combination
are voted for the approval of such Business Combination, the Company shall be
authorised to consummate the Business Combination.

 

23.5  

 

  (a) In the event that a Business Combination is consummated by the Company,
the Company will offer to redeem the Shares of any Member issued in the IPO
other than those Shares held by Initial Shareholders or their affiliates,
Directors or Officers (the "Public Shares") for cash in accordance with Rule
13e-4 and Regulation 14E of the Exchange Act and subject to any limitations
(including but not limited to cash requirements) set forth in the definitive
transaction agreements related to the initial Business Combination (the "Tender
Redemption Offer"). The Company will file tender offer documents with the SEC
prior to consummating the Business Combination which contain substantially the
same financial and other information about the Business Combination and the
redemption rights as would be required in a proxy solicitation pursuant to
Regulation 14A of the Exchange Act. In accordance with the Exchange Act, the
Tender Redemption Offer will remain open for a minimum of 20 Business Days and
the Company will not be permitted to consummate its Business Combination until
the expiry of such period. If in the event a Member holding Public Shares
accepts the Tender Redemption Offer and the Company has not otherwise withdrawn
the tender offer, the Company shall, promptly after the consummation of the
Business Combination, pay such redeeming Member, on a pro rata basis, cash equal
to the applicable Per-Share Redemption Price.

 

  (b) In the event that a Business Combination is consummated by the Company in
connection with a shareholder vote held pursuant to Regulation 23.4 in
accordance with a proxy solicitation pursuant to Regulation 14A of the Exchange
Act (the Redemption Offer), the Company will offer to redeem the Public Shares,
regardless of whether such shares are voted for or against the Business
Combination, for cash, on a pro rata basis, at a per-share amount equal to the
applicable Per-Share Redemption Price; provided, that any such redeeming Member
who either individually or together with any affiliate of his or any other
person with whom he is acting in concert or as a "group" (as such term is
defined under Section 13 of the Exchange Act) shall not be permitted to redeem
more than fifteen percent (15%) of the total Public Shares sold in the IPO.

 

  (c) In no event will the Company consummate the Tender Redemption Offer or the
Redemption Offer under Regulation 23.5(a) or (b) if such redemptions would cause
the Company to have net tangible assets to be less than US$5,000,001.

 



 31 

 

 

23.6 A holder of Public Shares shall be entitled to receive distributions from
the Trust Account only in the event of an Automatic Redemption Event, an
Amendment Redemption Event or in the event he accepts a Tender Redemption Offer
or a Redemption Offer where the Business Combination is consummated. In no other
circumstances shall a holder of Public Shares have any right or interest of any
kind in or to the Trust Account.

 

23.7 Prior to a Business Combination, the Company will not issue any Securities
(other than Public Shares) that would entitle the holder thereof to (i) receive
funds from the Trust Account; or (ii) vote on any Business Combination.

 

23.8 The Business Combination must be approved by a majority of the independent
members of the Board of Directors. In the event the Company enters into a
Business Combination (i) with a company that is affiliated with the Sponsor,
Initial Shareholders, officers or Directors; or (ii) partnering, submitting
joint bids or entering into any similar transaction with the Sponsor, or an
affiliate of the Sponsor, the Company will obtain an opinion from an independent
investment banking firm that is a member of FINRA reasonably acceptable to
EarlyBirdCapital, Inc. that such a Business Combination is fair to the holders
of the Public Shares from a financial point of view.

 

23.9 The Company will not effectuate a Business Combination with another "blank
cheque" company or a similar company with nominal operations.

 

23.10 Immediately after the Company's IPO, the amount of net offering proceeds
received by the Company in the IPO (including proceeds of any exercise of the
underwriter's over-allotment option and any proceeds from the simultaneous
private placement of like securities and rights by the Company) as described in
the Company's registration statement on Form S-1 filed with the SEC (the
Registration Statement) at the time it goes effective shall be deposited and
thereafter held in the Trust Account. Neither the Company nor any officer,
Director or employee of the Company will disburse any of the proceeds held in
the Trust Account until the earlier of (i) a Business Combination, or (ii) an
Automatic Redemption Event or in payment of the acquisition price for any shares
which the Company elects to purchase, redeem or otherwise acquire in accordance
with these Articles, in each case in accordance with the trust agreement
governing the Trust Account; provided that (a) all that interest earned on the
Trust Account (as described in the Registration Statement) may be released from
time to time to the Company to cover operating expenses, and (b) the Company is
entitled to withdraw such amounts from the Trust Account from time to time as
would be required to pay any taxes on the interest earned on the Trust Account

 

23.11 In the event the Directors of the Company propose any amendment to
Regulation 23 prior to (but not in conjunction with) the consummation of a
Business Combination (an Amendment) and such Amendment is (i) duly approved by a
Resolution of Members; and (ii) the amended Articles are filed at the Registry
of Corporate Affairs (an Approved Amendment), the Company will offer to redeem
the Public Shares of any Member who voted all of its Shares against or did not
consent in writing to (as relevant) the Resolution of Members approving the
Approved Amendment, for cash, on a pro rata basis, at a per-share amount equal
to the applicable Per-Share Redemption Price (an Amendment Redemption Event).
For the avoidance of doubt, an Amendment may not include any amendment that
would affect the substance or timing of the Company's obligations as described
in Regulation 23 to pay or to offer to pay the Per-Share Redemption Price to any
holder of the Public Shares without the consent of that holder.

 



 32 

 

 

We, Offshore Incorporations Limited of P.O. Box 957, Offshore Incorporations
Centre, Road Town, Tortola, British Virgin Islands, for the purpose of
incorporating a BVI business company under the laws of the British Virgin
Islands hereby sign these Articles of Association.

 

Dated: 8th day of April, 2014

 

Incorporator

 

…………………………………

 

(Sd.) Rexella D. Hodge

 

Authorised Signatory

 

OFFSHORE INCORPORATIONS LIMITED

 

 

 

33

 



